SECOND AMENDMENT

TO AMENDED AND RESTATED CREDIT AGREEMENT

THIS SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT, dated as of
January 4, 2008 (this “Amendment No.2”), to the Existing Credit Agreement (such
capitalized terms and other capitalized terms used in this preamble and the
recitals below to have the meanings set forth in, or are defined by reference
in, Article I below) is among FERRO CORPORATION, an Ohio corporation
(“Company”), each Lender party hereto, CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as
Term Loan Administrative Agent, and NATIONAL CITY BANK (“National City”), as
Revolving Loan Administrative Agent.

W I T N E S S E T H:

WHEREAS, the Company, the Lenders, the Term Loan Administrative Agent and the
Revolving Loan Administrative Agent are all parties to the Amended and Restated
Credit Agreement, dated as of June 8, 2007, as amended by the First Amendment to
Amended and Restated Credit Agreement and First Amendment to Pledge and Security
Agreement, dated as of December 17, 2007 (as amended or otherwise modified prior
to the date hereof, the “Existing Credit Agreement”);

WHEREAS, the Company has requested that the Lenders amend certain provisions of
the Existing Credit Agreement, and the Lenders are willing, on the terms and
subject to the conditions hereinafter set forth, to the amendments set forth
below;

NOW, THEREFORE, the parties hereto hereby covenant and agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1. Certain Definitions. The following terms when used in this
Amendment No. 2 shall have the following meanings (such meanings to be equally
applicable to the singular and plural forms thereof):

“Amendment No. 2” is defined in the preamble.

“Amendment No. 2 Effective Date” is defined in Article III.

“Company” is defined in the preamble.

“Existing Credit Agreement” is defined in the first recital.

“National City” is defined in the preamble.

SECTION 1.2. Other Definitions. Capitalized terms for which meanings are
provided in the Existing Credit Agreement are, unless otherwise defined herein
or the context otherwise requires, used in this Amendment No. 2 with such
meanings.

ARTICLE II

AMENDMENT TO EXISTING CREDIT AGREEMENT

Effective on (and subject to the occurrence of) the Amendment No. 2 Effective
Date, the provision of the Existing Credit Agreement referred to below is hereby
amended in accordance with this Article II.

SECTION 2.1. Amendment to Section 7.1.7. Clause (b) of Section 7.1.1 of the
Existing Credit Agreement is amended and restated in its entirety to read as
follows:

“(b) in the case of the Revolving Loans, for working capital and general
corporate purposes of the Borrowers and the Subsidiary Guarantors, including
Capital Expenditures and Permitted Acquisitions by such Persons, and including
the repayment of outstanding Indebtedness, including Indebtedness under the
Indentures; and”.

ARTICLE III

CONDITIONS TO EFFECTIVENESS

This Amendment No. 2 shall become effective on the date first written above (the
“Amendment No. 2 Effective Date”) when the following conditions have been met:

SECTION 3.1. Execution of Amendment No. 2. The Administrative Agents shall have
received counterparts of this Amendment No. 2, which shall have been duly
executed on behalf of each of the Company and the Required Lenders.

SECTION 3.2. Expenses and Fees. The Company shall have paid all legal fees and
expenses incurred by the Administrative Agents and their respective counsel in
connection with the preparation, negotiation and execution of this Amendment
No. 2.

ARTICLE IV

MISCELLANEOUS

SECTION 4.1. Representations and Warranties. The Company hereby represents and
warrants that (a) on and as of the date hereof and after giving effect to the
amendments contained herein, the representations and warranties set forth in
each Loan Document are, in each case, true and correct in all material respects
with the same effect as if then made (unless stated to relate solely to an
earlier date, in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date); and (b)  no
Default shall have occurred and is continuing on and as of the date hereof and
after giving effect to the amendments contained herein.

SECTION 4.2. Cross-References. References in this Amendment No. 2 to any Article
or Section are, unless otherwise specified, to such Article or Section of this
Amendment No. 2.

SECTION 4.3. Loan Document Pursuant to Existing Credit Agreement. This Amendment
No. 2 is a Loan Document executed pursuant to the Existing Credit Agreement and
shall (unless otherwise expressly indicated therein) be construed, administered
and applied in accordance with all of the terms and provisions of the Existing
Credit Agreement, as amended hereby, including Article X thereof.

SECTION 4.4. Successors and Assigns. This Amendment No. 2 shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.

SECTION 4.5. Counterparts. This Amendment No. 2 may be executed by the parties
hereto in several counterparts, each of which when executed and delivered shall
be an original and all of which shall constitute together but one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Amendment No. 2 by facsimile shall be effective as delivery of a manually
executed counterpart of this Amendment No. 2.

SECTION 4.6. Governing Law. THIS AMENDMENT NO. 2 SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK.

SECTION 4.7. Full Force and Effect; Limited Amendment. Except as expressly
amended hereby, all of the representations, warranties, terms, covenants,
conditions and other provisions of the Existing Credit Agreement and the other
Loan Documents shall remain unchanged and shall continue to be, and shall
remain, in full force and effect in accordance with their respective terms. The
amendments set forth herein shall be limited precisely as provided for herein to
the provisions expressly amended herein and shall not be deemed to be an
amendment to, waiver of, consent to or modification of any other term or
provision of the Existing Credit Agreement or any other Loan Document or of any
transaction or further or future action on the part of the Company or any other
Obligor which would require the consent of the Lenders under the Existing Credit
Agreement or any of the Loan Documents.

1

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment No. 2 as of the date first above written.

     
COMPANY
  FERRO CORPORATION
 
  By:
 
   

Name:

Title:

2

CREDIT SUISSE, CAYMAN ISLANDS BRANCH,

as the Term Loan Administrative Agent

and as a Lender



      By:

Name:

Title:



      By:

Name:

Title:

3

NATIONAL CITY BANK,

as Revolving Loan Administrative Agent

and as a Lender



      By:

Name:

Title:

4

[     ],

as a Lender



      By:

Name:

Title:

5